Citation Nr: 0009943	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-17 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel






INTRODUCTION

This veteran had active military service from May 1985 to 
July 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1997 rating decision by the Columbia 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for an acquired psychiatric 
disability.

By rating decision in August 1992, the RO denied entitlement 
to service connection for a psychiatric disability.  That 
decision was not appealed; thus, it is final and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
7104(b) (West 1991).  However, if new and material evidence 
is presented with respect to a claim, which has been 
disallowed, the claim will be reopened.  See 38 U.S.C.A. 
5108; 38 C.F.R. 3.156(a) (1999).  In this case, however, in 
its November 1997 rating decision, the RO did not address the 
issue of whether new and material evidence had been submitted 
to reopen the claim, but rather it addressed the issue only 
on the merits.  Thus, the Board is obligated by 38 U.S.C.A. 
5108, 7104(b) to consider whether new and material evidence 
has been submitted prior to addressing the merits of this 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disability 
was denied by August 1992 RO rating decision; no timely 
appeal was initiated, following notice thereof to the veteran 
in September 1993.

2.  Material submitted in support of his application to 
reopen a claim of service connection for an aquired 
psychiatric disability since the 1992 RO rating decision 
consists of post-service medical evidence, which while new to 
the record, is cumulative and not relevant or so significant 
that it must be considered to fairly decide the merits of the 
claim.

CONCLUSIONS OF LAW

1.  The August 1992 RO rating decision that denied service 
connection for an acquired psychiatric disability is final.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.1103 (1999).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection an acquired 
psychiatric disability.  38 U.S.C.A. §§ 5107, 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his claim of 
service connection for an acquired psychiatric disability.  
The Board notes that in cases where a claim has been 
disallowed previously, that claim shall be reopened based 
solely on presentation of new and material evidence that 
relates directly and substantially to the specific matter 
under consideration.  38 U.S.C.A. §§ 5108; 38 C.F.R. 
§§ 3.156.  

Pursuant to 38 C.F.R. 3.156(a), "new and material evidence" 
is evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Recently, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) emphasized 
that while not every piece of new evidence is "material," 
some new evidence may well contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it may not 
eventually convince VA to alter its prior adverse decision.  
See Hodge v. West, 155 Fed. 3rd 1356 (Fed. Cir. 1998).

On review of all the evidence of record, the Board finds that 
the veteran in this case has failed to provide new and 
material evidence directly related to his service connection 
claims for an acquired psychiatric disability to include a 
bipolar disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In 
this case, since the last and final RO determination in 1992, 
the veteran has submitted notes from a private mental health 
facility concerning treatment that extended from March to 
September 1988.  The Board notes that this evidence is new, 
in the sense that it was not of record at the time of the 
RO's 1992 decision.  However, the entirety of this evidence 
is essentially cumulative of other evidence previously 
submitted and considered by the RO, and as such, is not new 
and material evidence pursuant to 
38 C.F.R. 3.156(a).

Specifically, the clinical evidence of record considered in 
the August 1992 RO rating decision, included service medical 
records which did not reveal complaints, symptomatology, or 
clinical evidence of the presence of an acqired psychiatric 
disability during the veteran's period of service.  In this 
regard, the RO had for consideration the report of Physical 
Evaluation Board (PEB) medical examination in December 1986 
which found the veteran unfit for retention on active duty 
for unrelated physical conditions, but found him normal from 
a psychiatric standpoint on clinical evaluation.  In its 
determination, the RO also considered post-service, VA 
medical records, dating from February 1988, which in 
pertinent part disclosed symptoms and diagnoses of anxiety 
disorder.  However, other than the veteran's own reported 
history of anxiety attacks, that purportedly date back to 
service, there is nothing in those hospital records or in the 
evidence otherwise to that suggest that his post-service 
psychiatric diagnoses coincide with his period of service.  
Also considered in the 1992 rating decision were clinical 
results from the August 1992 VA examination that consisted of 
a diagnosis of bipolar disorder.  Nonetheless, there was no 
competent evidence of record linking such disorder to the 
veteran's period of active service, ending in mid-1987.  

At the time of the 1992 RO determination, there was no 
clinical data to substantiate the presence of a psychiatric 
disability during service or a psychosis to a compensable 
degree within the one-year presumptive period from the time 
of the veteran's separation from service in 1987.  Instead, 
medical evidence of record at the time of the 1992 final 
decision revealed that his psychiatric disability became 
clinically manifest no earlier than several years after his 
separation from service.  Moreover, medical evidence 
submitted since the final decision simply confirms that such 
disability continued to be evident years after service, and 
that it may be still be present today.  Overall, such 
evidence, which merely reiterates the aforementioned symptoms 
of anxiety and the ensuing treatment, is merely cumulative 
and redundant of evidence previously of record, and thus, in 
this sense, it is not new and material.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).

The newly-furnished evidence is duplicative and cumulative of 
evidence of record considered in the August 1992 rating 
action; final decisions by the RO are not subject to revision 
on the same factual basis.  The Board stresses that while 
portions of the newly-submitted evidence are new to the 
record, not a single piece of such evidence is material 
within the meaning of 38 C.F.R. § 3.156(a).  Significantly, 
such evidence does not in any way contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's psychiatric disorders.  See Hodge, 155 F.3d 
at 1363.  The newly-submitted evidence, that is, medical 
records dated between March and September 1988, simply 
confirm several episodes of treatment and evaluation for 
symptomatology associated with the veteran's post-service 
anxiety, evidence of which was previously of record and was 
considered and rejected by the RO in its 1992 rating 
decision.  The additional, new medical evidence from 1998, 
containing the diagnosis of panic disorder versus "GAD" 
(generalized anxiety disorder) "R/O" (rule out) 
schizoaffective disorder, is not material as it is relevant 
only to the veteran's current state of mental disability; 
thus, such evidence is merely cumulative.  

Based on the finding that new and material evidence has not 
been submitted in support of the veteran's application to 
reopen the claim of service connection for an acquired 
psychiatric disability, the claims may not be reopened and 
the Board lacks jurisdiction to further review the claims.  
See Barnett, 83 F.3d at 1383-84.



ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of service connection for an 
acquired psychiatric disability is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

